UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2321



EDDY SUCIPTO,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



                             No. 05-1359



EDDY SUCIPTO,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-186-985)


Submitted:   June 20, 2005                 Decided:   August 5, 2005


Before WILKINSON, TRAXLER, and KING, Circuit Judges.
Petition denied by unpublished per curiam opinion.


H. Raymond Fasano, MADEO & FESANO, New York, New York, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Michelle
Gorden, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C.; Gregory
Victor Davis, DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Eddy   Sucipto,   a   native    and   citizen   of   Indonesia,

petitions for review of an order of the Board of Immigration

Appeals (Board) adopting and affirming the Immigration Judge’s (IJ)

denial of his application for asylum, withholding of removal, and

protection under the Convention Against Torture.* Sucipto contends

that he established eligibility for asylum.         As the IJ and Board

concluded that the asylum application was untimely, we find that

consideration of Sucipto’s asylum claim is barred.          See 8 U.S.C.

§ 1158(a)(3) (2000).

           Sucipto also challenges the finding that he failed to

qualify for withholding of removal.       See Chen v. INS, 195 F.3d 198,

205 (4th Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430

(1987).   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”      INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).    We have reviewed the evidence of record and

conclude that Sucipto fails to show that the evidence compels a

contrary result.




     *
      Sucipto also seeks review of the Board’s order of March 8,
2005, denying his motion to reopen. He has not, however, presented
any claims to the court regarding this order. Likewise, he has not
challenged the denial of protection under the Convention Against
Torture.

                                  - 3 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 4 -